  Case 2:14-cv-00601-MHT-GMB Document 2450 Filed 03/28/19 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
        Plaintiffs,                 )
                                    )     CIVIL ACTION NO.
        v.                          )       2:14cv601-MHT
                                    )            (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
        Defendants.                 )

             PHASE 2A REVISED REMEDY SCHEDULING ORDER
                   ON THE EIGHTH AMENDMENT CLAIM

    Based on the representations made on the record on

March    28,     2019,   it   is   ORDERED    that    the   remaining

deadlines and dates for the Phase 2A remedy scheduling

order for the Eighth Amendment claim are revised as

follows:
     Case 2:14-cv-00601-MHT-GMB Document 2450 Filed 03/28/19 Page 2 of 4



                                    OLD DATES           NEW DATES

SEGREGATION

Parties to develop schemes to       Continued
verify that defendants are now      generally pending
accurately and timely identifying   mediation and
SMI inmates with regard to          resolution of the
segregation                         monitoring issue


In-person oral argument on how to   5/14/19 at 10:00
proceed on remedies for             a.m.
violations found in supplemental
liability opinion. (doc. nos.
2353, 2397, & 2398).

HOSPITAL-LEVEL CARE

Parties to file initial briefs      5/1/19 at noon
for upcoming oral argument.
Parties to file reply briefs for    5/8/19 at noon
upcoming oral argument.
In-person oral argument to          5/14/19 at 10:00
discuss “what the substantive law   a.m.
is” and “how” to proceed in
light of defendants’ statement as
to whether revised stipulations
meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. (doc. nos. 2383 &
2382). Counsel for plaintiffs
have already said that they do.

SUICIDE PREVENTION

Oral argument and hearing on        3/28/19 at 9:00
parties’ joint proposals on         a.m.
‘methods’ defendants can use to
verify that segregation rounds
are being properly conducted in
segregation and segregation-like
settings. (doc. nos. 2345, 2380,
2410, & 2414.).
Oral argument and hearing           3/28/19 at 9:00
parties’ submission of list of      a.m.
the agreed-upon
segregation-like settings, as
well as the settings


                                      2
     Case 2:14-cv-00601-MHT-GMB Document 2450 Filed 03/28/19 Page 3 of 4

about which they may not be able
to reach an agreement. (doc. nos.
2345 & 2364).
Oral argument and hearing on        3/28/19 at 9:00
defendants’ development of a        a.m.
‘review
process’ that collects and
consolidates information on
at least a weekly basis for each
prisoner in ADOC with SMI who is
housed in segregation; that is, a
“tracking process.” (doc. nos.
2345, 2377, & 2406-07).
Oral argument and hearing on        3/28/19 at 9:00
parties’ submission of joint        a.m.
report to the court as to other
prisons that do not place (or
significantly limit the placement
of) SMI prisoners in segregation.
(doc. nos. 2345 & 2379).
Oral argument on how to proceed     3/28/19 at 9:00
on defendants’ initial submission   a.m.
of the results for “tracking
process’ of SMIs in segregation.
(doc. nos. 2345, 2357, & 2408).
Evidentiary hearing on              3/28/19 through    3/28/19 through
plaintiffs’ motion for              4/10/19 at 9:00    4/10/19 at 9:00 a.m.
preliminary injunctions. (doc.      a.m. each day,     each day, except at
no. 2276)                           except at 1:00     10:00 a.m. on 3/29/19
                                    p.m. on 3/29/19
Evidentiary hearing on all          3/28/19 through    3/28/19 through
remaining issues.                   4/10/19 at 9:00    4/10/19 at 9:00 a.m.
                                    a.m. each day,     each day, except at
                                    except at 1:00     10:00 a.m. on 3/29/19
                                    p.m. on 3/29/19
Defendants to file annotations to   3/28/19 at 5:00
recommendations in experts’         p.m.
suicide prevention report (doc.
no. 2416)
Plaintiffs to file reply            3/29/19 at 5:00
annotations to recommendations in   p.m.
experts’ suicide prevention
report (doc. no. 2416)

DISCIPLINARY SANCTIONS

Parties to file initial briefs      5/1/19 at noon
for upcoming oral argument.
Parties to file reply briefs for    5/8/19 at noon
upcoming oral argument.




                                      3
     Case 2:14-cv-00601-MHT-GMB Document 2450 Filed 03/28/19 Page 4 of 4


                                    5/14/19 at 10:00
In-person oral argument to          a.m.
discuss “what the substantive law
is” and “how” to proceed in light
of defendants’ statement as to
whether revised stipulations
meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. (doc. nos. 2384 &
2382). Counsel for plaintiffs
have already said that they do.

MONITORING

Parties to file initial briefs      5/1/19 at noon
for upcoming oral argument.
Parties to file reply briefs for    5/8/19 at noon
upcoming oral argument.
In-person oral argument to          5/14/19 at 10:00
discuss “what the substantive law   a.m.
is” and “how” to proceed as to
the monitoring remedial issue in
light of defendants’ statement as
to whether all remedial
stipulations previously approved
and adopted by the court meet the
PLRA’s
‘need-narrowness-intrusiveness’
requirements.

MISCELLANEOUS

Parties to file initial briefs      5/1/19 at noon
for upcoming oral argument.
Parties to file reply briefs for    5/8/19 at noon
upcoming oral argument.
In-person oral argument to          5/14/19 at 10:00
discuss “what the substantive law   a.m.
is” and “how” to proceed in light
of defendants’ statement as to
whether all remedial stipulations
previously approved and adopted
by the court meet the PLRA’s
‘need-narrowness-intrusiveness’
requirements. (doc. no. 2382).
Counsel for plaintiffs have
already said that they do.

     DONE, this the 28th day of March, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
                                      4
